DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 remain in the application for prosecution thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8,17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hass et al. (2017/0100706).
Hass et al. (2017/0100706) teaches a process for the production of a carbon supported catalyst whereby precipitation of at least one metal oxide onto a surface of a carbon-comprising support by preparing an initial mixture comprising the carbon-comprising support, at least one metal oxide precursor and an organic solvent and spray drying to obtain an intermediate product (abstract, [0017], [0031]).  The metal salt is met by the metal oxide precursor [0037].  The solvent includes an alcohol such as 2-propanol which is known to have between 1-4 carbon atoms [0039].
  Regarding claim 2, a carbon-comprising support is included in the mixture [0043].  
Regarding claims 3 and 4, reducing of the precursor can be included in the heat treating step [0058],[0068].
Regarding claims 5-8, the gas atmosphere of the spray drying includes nitrogen which would meet the claims 0 ppm or if minimal amounts of oxygen would fall within the claimed 0ppm-5000ppm [0086].  
Regarding claim 17, metal precursor and alcohol solvents having 1-5 carbon atoms is utilized and then spray drying and reducing h precursor.
Regarding claim 19, proton exchange membrane fuel cells can be manufactured using the spray drying process of the carbon supported catalyst [0003]-[0004].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hass et al. (2017/0100706).
Features detailed above concerning the teachings of Hass et al. (2017/0100706) are incorporated here.
Hass et al. (2017/0100706) fails to specifically teach the claimed spray dried particle range being between 0.7nm – 2nm.
Hass et al. (2017/0100706) teaches the particle size of he sprayed dried nanoparticles to be less than 6nm [0075].
Therefore, it would have been within the skill of one practicing in the art to have utilized the claimed nanoparticle size of 0.7 - 2nm as Hass et al. (2017/0100706) suggests nanoparticles sizes less than 6nm which would be inclusive of the claimed range.  
In addition, overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).

Claims 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hass et al. (2017/0100706) in combination with Lei et al. (2008/0299431).
Features detailed above concerning the teachings of Hass et al. (2017/0100706) are incorporated here
Hass et al. (2017/0100706) fails to specifically teach the claimed spray dried particle range being between 0.7nm – 2nm as it teaches less than 6nm as well as coating utilized in forming a membrane electrode assembly (MEA).
Lei et al. (2008/0299431) teaches spray drying nanoparticles in the size range of 2nm - 3nm on Ketjen black particles to form the Pt/C black catalyst in forming electrodes for membrane electrode assemblies (MEA) ([0100]-[0102]).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Hass et al. (2017/0100706) process by forming 2nm nanoparticles by the spray drying process and to utilize the coating in manufacturing an MEA as evidenced by Lei et al. (2008/0299431) as the smaller the nanoparticle size the higher surface area which leads to improved performance of the formed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715